Citation Nr: 1527108	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-17 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 22, 1998 for the award of service connection for a cognitive disorder, not otherwise specified (NOS).

2.  Entitlement to an effective date prior to May 22, 1998 for the award of eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, during the Vietnam Era.  He was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By letter dated May 21, 2015, the Veteran's attorney submitted a motion to withdraw services as the Veteran's representative.  The attorney stated that he and the Veteran had come to irreconcilable differences with respect to the plan of development for the claim and that, in light of this, his continued representation would be unethical.  A copy of the motion was sent to the Veteran by first-class mail, postage prepaid.  The Veteran did not respond.  As good cause has been shown for withdrawal of representation, the motion has been granted.  See 38 C.F.R. § 20.608(b) (2014).

IN MAY 2015, THE VETERAN SUBMITTED A CLAIM FOR SERVICE CONNECTION FOR PROSTATE CANCER AS A RESULT OF EXPOSURE TO AGENT ORANGE.  THIS CLAIM HAS NOT YET BEEN ADJUDICATED AND IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The claims file is a paperless, electronic record (including Virtual VA and Veterans Benefits Management System (VBMS)).


FINDING OF FACT

The Veteran's original claim for service connection for a cognitive disorder was submitted on April 12, 1984 and has been pending since that date.


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date of April 12, 1984 for the grant of service connection for a cognitive disorder have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).

2.  The criteria for the award of an effective date of April 12, 1984 for the grant of eligibility to DEA under 38 U.S.C. Chapter 35 have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran alleges that his award of service connection should be granted an earlier effective date of April 12, 1984, which represents the date he filed his original claim for service connection for the condition.  Specifically, he had submitted a claim for service connection for memory loss due to an extremely high fever/temperature.

Review of the claims file reveals that the Veteran was originally denied service connection for cognitive disorder, claimed as memory loss, in May 1984.  At that time, his service treatment records were associated with the claims folder.  The RO noted that the service treatment records showed that the Veteran had a rare form of chicken pox when he was in Vietnam; however, there was no post-service medical evidence showing a current disability manifested by memory loss.  The RO notified the Veteran of this decision and of his appellate rights by letters dated May 29, 1984 and June 4, 1984.  He did not appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.302 (2014).

The Veteran submitted a petition to reopen his claim for service connection for a cognitive disorder, claimed as dyslexia, dementia, and memory loss due to extremely high fevers when he had chicken pox in Vietnam, on May 22, 1998.  The claim was denied in an August 1999 RO rating decision.  New and material evidence was received within one year, consisting of VA treatment records received in December 1999.  Therefore, the RO readjudicated the claim in a May 2001 rating decision.  See 38 C.F.R. § 3.156(b).  The RO determined that new and material evidence had been presented to reopen the claim, but then denied service connection for cognitive dysfunction secondary to high fevers from chicken pox on the merits.  The Veteran perfected an appeal of the May 2001 rating decision to the Board.  

In a decision dated in December 2005, the Board reopened the claim for service connection for cognitive dysfunction, but denied the claim on the merits.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims Court, and in a decision dated in March 2008, the Court vacated the part of the Board's decision that denied service connection for cognitive dysfunction and remanded the case to the Board for further
proceedings consistent with the decision.  In August 2008, the Board remanded the case, in pertinent part, to obtain any additional service medical inpatient records of the Veteran to include clinical records documenting his treatment for chicken pox in March 1970.  

Thereafter, the RO contacted the NPRC and requested the Veteran's service treatment records, to include any inpatient/clinical records.  The Veteran's inpatient clinical records concerning his hospitalization for varicella were received from the NPRC in June 2010.  These specific records had not been associated with the claims folder at the time of the May 1984 rating decision. 

The Veteran was afforded a VA neurological examination in October 2010, at which time the examiner provided an opinion relating his current cognitive dysfunction to his "varicella-zoster encephalitis shown during military service."  

In a December 2010 rating decision, the RO granted service connection for a cognitive disorder effective from May 22, 1998, the date of the Veteran's claim to reopen.  The RO also awarded an effective date of May 22, 1998 for eligibility to DEA under 38 U.S.C. Chapter 35.  

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b) (2014).  When a grant of service connection stems from a reopened claim based on submitted new and material evidence, the effective date will be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).  

According to 38 C.F.R. § 3.156(c), where at any time after VA issues a decision on an original claim, VA receives relevant service records that existed and had not been associated with the claims file when it first decided the claim, VA will reconsider the claim on its merits.  Such records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  See also 38 C.F.R. § 3.156(c)(3) (reflecting that, an award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously decided claim); see also 38 C.F.R. § 3.156(c)(3) (2005).

The Veteran did not appeal the May 1984 rating decision that initially denied his claim.  However, additional relevant service treatment records were obtained in June 2010.  These records existed and had not been associated with the claims file in May 1984.  Therefore, as the May 1984 rating decision is not final and the Veteran's original claim for service connection has been pending since April 12, 1984, an effective date of April 12, 1984 is warranted for the grant of service 
connection for a cognitive disorder and for eligibility to DEA under 38 U.S.C. Chapter 35.  


ORDER

Entitlement to an effective date of April 12, 1984 for the award of service connection for a cognitive disorder is granted.

Entitlement to an effective date of April 12, 1984 for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 is granted.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


